      Case 4:20-cv-00441 Document 21 Filed on 06/29/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          June 30, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SENHICA KLEE,                  §
                               §
      Plaintiff,               §
VS.                            § CIVIL ACTION NO. 4:20-CV-0441
                               §
WILLIAM MARSH RICE UNIVERSITY, §
                               §
      Defendant.               §

                                      FINAL JUDGMENT

       Plaintiff Senhica Klee brought this suit against Defendant William Marsh Rice University

alleging that he was discriminated against in violation of Title IX. Defendant filed a Motion to

Dismiss. (Doc. No. 15). The Court granted this motion and dismissed all of Plaintiff’s claims

with prejudice on June 8, 2020. (Minute Entry 6/8/2020).

       Pursuant to Federal Rule of Civil Procedure 58(a), and for the reasons set forth at the

hearing, final judgment is hereby ENTERED for Defendant William Marsh Rice University.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 29th day of June, 2020.




                                                     KEITH P. ELLISON
                                                     UNITED STATES DISTRICT JUDGE
